DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
EXAMINER’S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in a telephone interview with Alex Haymond (Reg. No. 59690) on 12/01/2020.The application has been amended as follows: 

 (Currently Amended) A bi-directional diversity repeater, comprising at least:
a first interface port;
a second interface port;
a 1st first-direction signal amplification and filtering path communicatively coupled between the first interface port and the second interface port; 
a 1st second direction signal amplification and filtering path communicatively coupled between the first interface port and the second interface port;
a third interface port;
a fourth interface port; and

a 2nd second direction signal amplification and filtering path communicatively coupled between the third interface port and the fourth interface port,
wherein: 
the 1st second-direction signal amplification and filtering path and the 2nd second-direction signal amplification and filtering path amplify a same second-direction frequency range;
the first interface port and the third interface port are communicatively coupled to a diversity donor antenna; 
the second interface port and the fourth interface port are communicatively coupled to a diversity server antenna to achieve a multiple-input multiple-output (MIMO) capability for the bi-directional diversity repeater; and
at least one of:
the diversity donor antenna includes two or more donor antennas that are in separate packages; or
the diversity server antenna includes two or more server antennas that are in separate packages;
wherein separate packages for the diversity donor antenna and the diversity server antenna, respectively, provide increased spatial diversity and isolation.

(Canceled) 
(Original) The bi-directional diversity repeater of claim 1, further comprising at least: 
a first diversity sub-repeater that includes the first interface port and the second interface port; and
a second diversity sub-repeater that includes the third interface port and the fourth interface port,
wherein the first diversity sub-repeater is packaged with the second diversity sub-repeater in the bi-directional diversity repeater to achieve a multiple-input multiple-output (MIMO) capability for the bi-directional diversity repeater with improved signal diversity, bitrate and error rate.

(Original) The bi-directional diversity repeater of claim 3, wherein the first diversity sub-repeater includes a delay block to apply a defined signal delay, wherein the second diversity sub-repeater does not include a delay block, thereby producing a delay spread between the first diversity sub-repeater and the second diversity sub-repeater to improve the MIMO capability for the bi-directional diversity repeater in terms of one or more of: signal diversity, bitrate or error rate.

(Original) The bi-directional diversity repeater of claim 3, wherein the first diversity sub-repeater includes a delay block to apply a first signal delay and the 

(Original) The bi-directional diversity repeater of claim 3, wherein the first diversity sub-repeater includes a different coaxial cable length or a different level of filtering with respect to the second diversity sub-repeater, thereby producing a delay spread between the first diversity sub-repeater and the second diversity sub-repeater to improve the MIMO capability for the bi-directional diversity repeater in terms of one or more of: signal diversity, bitrate or error rate.

(Original) The bi-directional diversity repeater of claim 3, wherein the first diversity sub-repeater is operable to filter and amplify signals on a same set of bands as the second diversity sub-repeater to improve the MIMO capability for the bi-directional diversity repeater in terms of one or more of: signal diversity, bitrate or error rate.

(Original) The bi-directional diversity repeater of claim 3, wherein the first diversity sub-repeater is operable to share a network protection with the second diversity sub-repeater.

(Original) The bi-directional diversity repeater of claim 3, wherein the first diversity sub-repeater is operable to produce one or more of a gain, an output power or an automatic gain control (AGC) differential that is different from that produced by the second diversity sub-repeater.

(Original) The bi-directional diversity repeater of claim 3, wherein the bi-directional diversity repeater is included in an in-line repeater system in which the bi-directional diversity repeater is physically positioned nearer to a diversity donor 

(Original) The bi-directional diversity repeater of claim 3, further comprising one or more of: 
		a common microcontroller;
		a common user interface; or
		a common power supply,
wherein the common microcontroller, the common user interface and the common power supply are accessible to the first diversity sub-repeater and the second diversity sub-repeater.

(Original) The bi-directional diversity repeater of claim 1, wherein: 
the first interface and the third interface are communicatively coupled to the diversity donor antenna via a first set of parallel coaxial cables; and
the second interface and the fourth interface are communicatively coupled to the diversity server antenna via a second set of parallel coaxial cables.

(Cancelled) 
(Original) The bi-directional diversity repeater of claim 1, wherein the diversity server antenna includes multiple diversity server antennas which are communicatively coupled via a splitter or a tap in the bi-directional diversity repeater.

(Currently Amended) The bi-directional diversity repeater of claim 1, wherein:
the 1st first-direction signal amplification and filtering path is a 1st uplink signal amplification and filtering path; 
st second direction signal amplification and filtering path is a 1st downlink signal amplification and filtering path; and

the 2nd second direction signal amplification and filtering path is a 2nd downlink signal amplification and filtering path.

(Original) The bi-directional diversity repeater of claim 1, wherein the bi-directional diversity repeater is configured to operate in a bi-directional multiple-input multiple-output (MIMO) repeater system.

(Original) The bi-directional diversity repeater of claim 1, wherein the bi-directional diversity repeater is configured to provide system redundancy when communicating data between a base station and a mobile device.

(Original) The bi-directional diversity repeater of claim 1, wherein the diversity donor antenna includes:
an omni-directional antenna and a directional antenna; or
two or more omni-directional antennas; or
two or more directional antennas.

(Original) The bi-directional diversity repeater of claim 18, wherein the diversity donor antenna having: 
the omni-directional antenna and the directional antenna is further configured to communicate with a first set of base stations using the omni-directional antenna and a second set of base stations using the directional antenna; or
two or more directional antennas is further configured to communicate with a first set of base stations using one of the two or more directional antennas and a second set of base stations using a second directional antenna of the two or more directional antennas.

(Canceled)

(New) The bi-directional diversity repeater of claim 1, further comprising:
a 2nd first-direction signal amplification and filtering path communicatively coupled between the third interface port and the fourth interface port; 
wherein the 1st first-direction signal amplification and filtering path and the 2nd first-direction signal amplification and filtering path amplify a same first-direction frequency range.

Reasons for Allowance
The following is an examiner’s statement of reasons for allowance: The limitation(s) of “a third interface port; a fourth interface port; and a 2nd second direction signal amplification and filtering path communicatively coupled between the third interface port and the fourth interface port, the 1st second-direction signal amplification and filtering path and the 2nd second-direction signal amplification and filtering path amplify a same second-direction frequency range; a diversity donor antenna; the second interface port and the fourth interface port are communicatively coupled to a diversity server antenna to achieve a multiple-input multiple-output (MIMO) capability for the bi-directional diversity repeater; and the diversity donor antenna includes two or more donor antennas that are in separate packages; the diversity server antenna includes two or more server antennas that are in separate packages; wherein separate packages for the diversity donor antenna and the diversity server antenna, respectively, provide increased spatial diversity and isolation” are not disclosed or suggested by the prior art of record taken alone or in combination when considered in context of the environments of claim 1. Therefore, the claims are distinguished over the prior art of record and held as allowable.   
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.” 
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SYED ALI whose telephone number is (571)270-3681.  The examiner can normally be reached on M-F.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor,  Asad Nawaz can be reached on 571-272-3988.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/SYED ALI/Primary Examiner, Art Unit 2468